Citation Nr: 1812158	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-46 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a right ankle fracture (right ankle disorder).


ORDER

Service connection for a right ankle disorder is denied.


FINDING OF FACT

A chronic right ankle disorder did not have its onset in service and is not otherwise related to the Veteran's active military service.





CONCLUSION OF LAW

The Veteran does not have a right ankle disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of this case currently resides with the RO in Denver, Colorado.

The Board denied this claim in a March 2016 decision.  The Veteran appeals the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Partial Remand (JMR) filed by the parties, and remanded the matter for additional development.   

In August 2017, the Board remanded the case for further development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a January 2018 supplemental statement of the case (SSOC).  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

The Veteran and his spouse testified during a videoconference hearing in December 2014.  A transcript of that hearing has been associated with the claims file. However, in June 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his hearing was no longer employed by the Board.  The Veteran was offered a hearing before a different VLJ.  38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  In July 2017, the Veteran's representative submitted a statement indicating that a new hearing was not requested.  As such, this matter has been reassigned to the undersigned VLJ.

RIGHT ANKLE

The Veteran contends that his right ankle disorder is related to his active service.  Specifically, the Veteran asserts that he injured his right ankle during his active duty and has experienced chronic residuals, which continue to the present day.  See, e.g., the December 2014 Board hearing transcript.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau, 492 F.3d at 1367-77; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

For the reasons set forth below, the Board concludes that service connection for a right ankle disorder is not warranted.

The Veteran's service treatment records (STRs) show that he injured his right ankle while playing football in November 1969.  He was diagnosed with a strain of the collateral ligament.  An X-ray confirmed there was no right ankle fracture.  The Veteran was prescribed crutches.  His October 1972 service separation examination does not show any continuing right ankle symptomatology, or any complaints or issues related to the right ankle.

In an August 1976 statement, the Veteran indicated that he injured his ankle in June 1976, and stated "I was under doctor's care for nearly a month and the pain was quite prohibitive so attending classes was unfeasible."  Notably, the statement did not specify which ankle the Veteran injured.)

The Veteran was afforded a VA examination in October 2013 at which time the examiner determined the claimed right ankle condition "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "[t]here is insufficient clinical evidence to support a diagnosis of a right ankle fracture while serving in the military.  The records show that he had a right ankle sprain that resolved."  The examiner continued, the Veteran "has not had an evaluation of his right ankle.  Therefore, there is no evidence to show an on-going concern regarding the right ankle."

In support of his claim, the Veteran submitted a September 2014 statement from Dr. S.K., who indicated that the Veteran "has a chronic ankle and knee injury."  In a September 2014 statement, Dr. R.S. stated that the Veteran "has degenerative changes in his right ankle most likely from previous ankle trauma."  The medical nexus opinion from Dr. R.S. provides no rationale to support the conclusion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

At the December 2014 Board hearing, the Veteran and his spouse offered testimony concerning the continuity of right ankle symptomatology dating from the Veteran's military service.  The Veteran also indicated that the "first time [he] ever actually sought medical treatment specifically for the [right] ankle" was a "couple of years ago."  See December 2014 hearing transcript.  

In July 2015, a VA physician issued a medical opinion addressing the etiology of the claimed right lower extremity disability.  The examiner reviewed the evidence of record and concluded that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained that the Veteran's STRs show that he was evaluated in November 1969 for a right ankle injury that occurred while playing football; a contemporaneous x-ray was negative for fracture.  The Veteran was diagnosed with a lateral collateral ligament strain of the right ankle and was treated with crutches.  The examiner noted that the Veteran's October 1972 separation physical examination did not document a continuing right ankle disability.  The examiner observed that, in an August 1976 document related to repayment of educational benefits, the Veteran reported he had injured his ankle in June 1976 and the ankle injury was severe enough that he was unable to attend classes.  The examiner recognized that the statement does not state which ankle was injured.  The examiner further noted that at the October 2013 VA examination, the Veteran reported problems with his right ankle, but failed to report the ankle injury that he described in the August 1976 statement.  The examiner explained, "[a]s the records show, [the Veteran] injured his right ankle in service.  This injury was treated and it resolved. At the time of separation from military service, there were no ongoing complaints or concerns about a right ankle condition."  The examiner concluded, "[i]t is less likely than not that the current ankle condition is related to military service."  The examiner further opined, "[i]t is at least as likely as not that the current ankle condition is related to the injury that reportedly occurred in June 1976, as this injury is the most recent known ankle injury.  It was also an injury that the Veteran reports was so severe that he was unable to attend classes."

The Veteran submitted a statement in September 2017 in which he related that the ankle to which he referred in his 1976 statement was indeed his right ankle  He stated that the right ankle continued to be an issue for him, and that he now had to wear an ankle brace for support.  Given such, the Board now finds that the July 2015 VA examination is adequate.

The Veteran underwent another VA examination in November 2017.  The Veteran told the examiner that he injured his right ankle in service in 1969 while playing football, and stated that he tore all ligaments in the right ankle.  The Veteran also told the examiner that he hurt his right ankle again in 1976, and did not recall how he hurt it.  The examiner stated that X-rays of the right ankle showed a bony heel spur, and no evidence of fracture or other significant bone, joint, or soft tissue abnormality.  The impression was bony heel spur.  The examiner opined that the Veteran's claimed right ankle disorder was less likely than not incurred in or caused by active service.  The examiner stated that although the Veteran sustained an injury to the right ankle during service, it was an acute injury only.  The examiner continued that there was a lack of continuity of care for said right ankle injury, and that there was no evidence of a chronic ankle condition.      

The Veteran's medical records in evidence do not speak to the etiology of his right ankle disorder. 

Thus, the competent evidence of record demonstrates the absence of nexus between any current right ankle residuals and the Veteran's active duty service.  The Board finds that the November 2017 VA opinion was thorough, well-explained, and based on review of the Veteran's medical history and lay statements made by the Veteran to the examiner regarding both his 1969 and 1976 right ankle injuries.  Moreover, the examiner indicated that there was no residual or chronic disability demonstrated in the Veteran's STRs.  The examiner also stated that the only objective findings present now in the right ankle, as based on an X-ray, was a bony heel spur - there was no evidence of fracture or other significant bone, joint, or soft tissue abnormality.  The Board therefore places significant weight on the findings of the July 2015 and the November 2017 VA examiners.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Based on a review of the evidence, the Board finds that service connection for residuals of a right ankle injury is not warranted.  

In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability"); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that he has a chronic right ankle residual related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Crucially, the evidence of record indicates that the Veteran's in-service right ankle injury was acute and resolved.  Notably, there were no documented complaints of right ankle symptoms following the November 1969 injury, including on the Veteran's October 1972 separation examination.  Moreover, the evidence shows that the Veteran experienced a June 1976 post-service right ankle injury, as the Veteran himself has stated that he injured his ankle in 1976.  See September 2017 Veteran's statement; November 2017 VA examination.

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with a "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  Critically, the evidence does not document right ankle symptomatology until June 1976, several years after his military discharge when an injury occurred at that time.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran and his spouse regarding chronic right ankle symptomatology dating from his initial in-service injury are less probative than the findings of the November 2017 VA examiner who considered these lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that preponderance of the evidence is against the Veteran's claim of service connection for residuals of a right ankle injury.  Accordingly, the Board considered the benefit of the doubt, but it is inapplicable as the preponderance of the evidence is against this service connection claim.  See 38 U.S.C § 5107 (2012).



	(CONTINUED ON NEXT PAGE)






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


